Citation Nr: 0015047	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  90-52 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio



THE ISSUES


Whether new and material evidence has been submitted to 
reopen a claim for secondary service connection for heart 
disease.

Entitlement to benefits under 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999) for heart disease.

Whether new and material evidence has been submitted to 
reopen a claim for secondary service connection for 
sinusitis.

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
sinusitis.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1943 to November 
1945.

A May 13, 1959, RO rating decision denied service connection 
for sinusitis.  The veteran did not appeal this decision.

In March 1973, the Board of Veterans' Appeals (Board) denied 
secondary service connection for heart disease.  RO rating 
decisions after March 1973 denied secondary service 
connection for heart disease, and the last RO rating decision 
denying secondary service connection for heart disease prior 
to the determination that initiated this appeal was in 
September 1988.  The veteran was notified of the September 
1988 determination and he submitted a notice of disagreement.  
The RO sent him a statement of the case, but he did not 
perfect the appeal by submitting a substantive appeal.  
Hence, the September 1988 RO rating decision, denying 
secondary service connection for heart disease, is final.

In 1990, the veteran requested reopening of the claims for 
secondary service connection for heart disease and sinusitis, 
and requested other VA benefits.  This appeal is from August 
1990 and later RO decisions that determined there was no new 
and material evidence to reopen the claims for secondary 
service connection for heart disease, sinusitis, and muscular 
atrophy, denied service connection for a right shoulder 
disability, denied an increased rating for bronchial asthma 
with COPD (chronic obstructive pulmonary disease) (rated 
60 percent), and denied a total rating for compensation 
purposes based on individual unemployability.

In April 1994, the Board determined that there was no new and 
material evidence to reopen the claims for secondary service 
connection for heart disease, sinusitis, and muscular 
atrophy; and that the preponderance of the evidence was 
against the claims for service connection for a right 
shoulder disability, an increased rating for the respiratory 
disorder, and a total rating for compensation purposes based 
on individual unemployability.  The veteran then appealed the 
April 1994 Board decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court).

A September 1996 decision of the Court vacated and remanded 
for further development and readjudication the issues of 
entitlement to secondary service connection for heart disease 
and sinusitis, and a total rating for compensation purposes 
based on individual unemployability.  The VA Secretary, 
appellee, conceded that these issues required additional 
development and readjudication.  The Court affirmed the 
Board's April 1994 decision as to the issues regarding 
reopening of a claim for muscular atrophy, the denial of 
service connection for a right shoulder disability, and the 
denial of an increased rating for bronchial asthma with COPD.  
In October 1996, the Court entered judgment on its September 
1996 decision and the case was thereafter remanded to the 
Board.

Since the Court affirmed the Board's April 1994 decision 
regarding the issues of whether new and material evidence had 
been submitted to reopen a claim for service connection for 
muscular atrophy, the denial of service connection for a 
right shoulder disability, and the denial of an increased 
rating for the respiratory disorder, these matters are no 
longer subjects for consideration in this appeal.

In December 1996, the Board asked the representative whether 
they wanted to submit additional argument.  Written argument, 
dated in February 1997, was submitted by the representative.

In March 1997, the Board remanded the case to the RO for 
additional development.  At a hearing in May 1998, the 
veteran testified to the effect that he never claimed that he 
had heart disease and sinusitis due to his service-connected 
respiratory disorder, but that he had heart disease due to 
allergy shots given to him by the VA in 1963 and that he has 
had sinus infections since then.  A July 1998 RO rating 
decision denied entitlement to benefits under 38 U.S.C.A. 
§ 1151 for heart disease and sinusitis and the veteran 
appealed.  The case was returned to the Board in 1999.  

In June and October 1999, the Board remanded the case to the 
RO for additional action.  The case was returned to the Board 
in 2000.  The Board has classified the issues as shown on the 
first page of this decision.


FINDINGS OF FACT

1.  A September 1988 RO rating decision determined that there 
was no new and material evidence to reopen a claim for heart 
disease and the veteran submitted a notice of disagreement 
with this decision; the RO then sent him a statement of the 
case; the veteran did not perfect the appeal by submitting a 
substantive appeal.

2.  Evidence received subsequent to the September 1988 RO 
rating decision is not of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for heart disease.

3.  By an unappealed May 1959 RO rating decision , service 
connection for sinusitis was denied.

4.  Evidence received subsequent to the May 1959 RO rating 
decision is not of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for sinusitis.

5.  The veteran has not submitted competent (medical) 
evidence linking heart or sinus problems to hospitalization, 
medical or surgical treatment authorized by VA or to the 
pursuit of VA vocational rehabilitation training.

6.  Service connection is in effect for bronchial asthma with 
COPD (chronic obstructive pulmonary disease), rated 
60 percent.

7.  The bronchial asthma with COPD is manifested primarily by 
FEV-1(Forced Expiratory Volume in once second) of 60 percent 
predicted, FEV-1/FVC (Forced Vital Capacity) of 65 percent 
predicted, and shortness of breath, occasionally exacerbated 
by non-service-connected problems,  that are treated with 
medications; symptoms that evince severe impairment of health 
are not found.

8.  The veteran has not had significant employment for over 
20 years; he has work experience as a laborer and supervisor 
in construction, and as the owner of an automobile 
dealership; and he has a high school education.

9.  His service-connected respiratory disability does not 
prevent him from engaging in substantially gainful employment 
compatible with his education and work experience.


CONCLUSIONS OF LAW

1.  The unappealed September 1988 RO rating decision, 
determining that there was no new and material evidence to 
reopen a claim for service connection for heart disease, is 
final.  38 C.F.R. §§ 20.302(b), 20.1103 (1988).

2.  New and material evidence has not been received to reopen 
the claim for service connection for heart disease.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The unappealed May 13, 1959, RO rating decision, denying 
service connection for sinusitis, is final.  38 U.S.C. § 4005 
(Supp. V 1958); Department of Veterans Affairs Regulation 
1008; effective Jan. 1, 1959, to May 28, 1959.

4.  New and material evidence has not been received to reopen 
the claim for service connection for sinusitis.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

5.  The claims for benefits pursuant to 38 U.S.C.A. § 1151 
for heart disease and sinusitis are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

6.  The criteria for a total disability evaluation by reason 
of individual unemployability due to a service-connected 
disability are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Heart Disease

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that when aggravation of a non-service-connected disability 
is proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  These provisions 
apply to a disability for which compensation is payable under 
38 U.S.C.A. § 1151.  VAOPGCPREC 8-97.

Where heart disease becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

An appeal consists of a timely filed notice of disagreement 
and, after issuance of a statement of the case, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.  The September 
1988 RO rating decision determined that new and material 
evidence had not been submitted to reopen a claim for service 
for heart disease and the veteran submitted a notice of 
disagreement with this determination in October 1988.  The RO 
sent him a statement of the case on this issue in October 
1988, but the veteran did not complete the appeal by 
submitting a substantive appeal.  38 C.F.R. §§  20.202, 
20.302(b) (1988).  Since the veteran did not submit a timely 
substantive appeal to the September 1988 RO rating decision 
it is final with the exception that a claimant may later 
reopen the claim if new and material evidence is submitted.   
38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156(a).  The question now 
presented is whether new and material evidence has been 
submitted since the September 1988 RO rating to permit 
reopening of the claim.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  For evidence to be deemed new, it must not be 
cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether the veteran has heart disease 
that is related to an incident of service or to a service-
connected disability).  For evidence to be new and material 
it must be of such significance that, alone or with the other 
evidence of record, it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Following the Federal Circuit's decision in Hodge, the Court 
had the opportunity to discuss the relationship between 
determinations of new and material evidence to reopen and 
those of well-groundedness.  Elkins v. West, 12 Vet. App. 209 
(1999).  The Court also noted that, in rejecting the Colvin 
reasonable-possibility-of-outcome-change test, Hodge 
effectively decoupled the existing relationship under the 
Court's case law between determinations of well-groundedness 
and of new and material evidence to reopen.  Prior to Hodge, 
no opinion of the Court ever suggested that evidence that was 
sufficient to reopen might not be sufficient to well ground a 
claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993) (quoting 
Gober v. Derwinski, 2 Vet. App. 470, 472 (1992)) (new and 
material evidence "is, by its nature, well[]grounded"); 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995) (a lower 
evidentiary threshold is applicable to determining whether a 
claim is well grounded); Edenfield v. Brown, 8 Vet. App. 384, 
390 (1995) (the difference, if any, between the evidence 
necessary to present a well-grounded ("plausible") claim 
and that needed to satisfy the third new-and-material 
evidence requirement ("reasonable possibility") is slight).  
Consequently, if upon remand the Board determines that new 
and material evidence has been presented, it next must 
determine, as part of its "review [of] the former 
disposition of the claim" under section 5108, whether the 
veteran's claim, as then reopened, is well grounded in terms 
of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  In this regard, 
the Court noted that, as outlined in Winters v. West, 12 Vet. 
App. 203 (1999), issued by the Court concurrently with the 
Elkins opinion, if the Court on review of all the evidence of 
record in support of the claim were to determine that the 
veteran's underlying claim was not well grounded, the Court 
would not remand for the Board to apply 38 C.F.R. § 3.156(a) 
and Hodge because the failure to apply the regulation under 
such circumstance would not be prejudicial to the veteran.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).  Here, the veteran does 
not claim disabilities while engaged in combat with the 
enemy, but maintains that he has disabilities that are 
causally related to his service-connected respiratory 
disorder or treatment therefor.  Hence, the provisions of 
38 U.S.C.A. § 1154(b) are not applicable to his claims.

A review of the evidence shows that service connection is 
currently in effect for bronchial asthma with COPD, rated 
60 percent.  Service connection has been in effect for this 
condition since December 1945, and service connection has not 
been granted for any other disability.

The evidence of record at the time of the September 1988 RO 
rating decision, determining that there was no new and 
material evidence to reopen a claim for service connection 
for heart disease, consisted of service, VA, and private 
medical reports that do not show the presence of heart 
abnormalities (primarily chest pain and atrial fibrillation) 
until many years after service and that do not link any heart 
abnormality to an incident of service or to the service-
connected respiratory disorder.  Statements and testimony 
from the veteran were also of record in September 1988 and 
are to the effect that his heart problems were due to his 
service connected bronchial asthma with COPD and/or for 
treatment for this condition.

Since the September 1988 RO rating decision, various evidence 
has been submitted, including statements and testimony from 
the veteran and his wife, to the effect that the veteran's 
heart problems are due to his service-connected respiratory 
disease and/or treatment therefor.  This evidence is similar 
to evidence of record in September 1988 and is not new.  
38 C.F.R. § 3.156(a).  

VA and private medical reports of the veteran's treatment and 
evaluations after service were also received.  These reports 
show that the veteran has heart problems, mainly chest pain 
and atrial fibrillation.  A report of the veteran's VA 
medical examination in February 1992 and addendum dated in 
May 1992 notes that the veteran had recently undergone heart 
catheterization that was negative for cardiovascular 
problems, and the examiner opined that the veteran's atrial 
fibrillation was not likely due to Theophylline.  A report of 
the veteran's VA heart examination in April 1997 shows that 
he has chronic atrial fibrillation and good left ventricular 
function with mild (if at all) mitral regurgitation unrelated 
to any other underlying disease.  The examiner opined that 
there was no medical evidence showing that the atrial 
fibrillation was caused by pulmonary disease and noted that 
to the contrary, atrial arrhythmias associated with pulmonary 
disease are usually associated with enlargement of the right 
atrium and enlargement of the left atrium, and that the 
presence of atrial fibrillation supports an independent 
mechanism free of the COPD.  In addition, the examiner noted 
that there was no evidence of a cardiomyopathy, as noted in 
previous reports, but to the contrary, the veteran's left 
ventricular function appeared to be normal and his cardiac 
condition of isolated atrial fibrillation should not really 
be incapacitating in and of itself.  This medical evidence 
does not link the veteran's heart abnormality to an incident 
of service or to a service-connected disability, and it is 
essentially redundant of medical evidence of record in 
September 1988 showing the presence of atrial fibrillation 
with no link to service.  Hence, the medical evidence 
received since the September 1988 RO rating is not new and 
material because it is not of such significance that, alone 
or with the other evidence of record, it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge, 155 F. 3d 1356.

As no new and material evidence has been submitted, there is 
no basis to reopen the claim for service connection for heart 
disease, and the September 1988 RO rating decision remains 
final.


II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Sinusitis

The criteria for establishing service connection for a 
disability is discussed in section I of this decision as well 
as the finality of prior unappealed RO rating decisions.  A 
RO rating decision dated on May 13, 1959, denied service 
connection for sinusitis and the veteran did not appeal.  
This unappealed RO rating decision is final.  38 U.S.C. 
§ 4005; Department of Veterans Affairs Regulation 1008; 
effective Jan. 1, 1959, to May 28, 1959. 

The evidence of record in May 1959 consisted of statements 
from the veteran to the effect that he had sinusitis due to 
his service-connected respiratory disorder and/or treatment 
thereof; and service, VA, and private medical records that 
did not show the presence of sinus problems until many years 
after service and that did not link these problems to an 
incident of service or to the service-connected bronchial 
asthma with COPD.

Since the May 1959 RO rating decision, denying service 
connection for sinusitis, additional statements and testimony 
have been received from the veteran and his wife.  This 
evidence is to the effect that the veteran's sinus problems 
are causally related to an incident of service or to the 
service-connected bronchial asthma with COPD and/or treatment 
thereof.  These statements are redundant of evidence of 
record in May 1959, and not new.  38 C.F.R. § 3.156(a).  

VA and private medical reports of the veteran's treatment and 
evaluations after service, including the 1990's, were 
received since May 1959.  A VA report of the veteran's 
medical examination in February 1992, including a May 1992 
addendum to this report, reveals the presence of chronic 
sinus infections that could be aggravating the veteran's 
respiratory disorder, but that it was not caused by the 
respiratory disorder.  It was noted that there was no 
evidence of chronic sinusitis, that the veteran had nasal 
valve collapse on the right, and that the nasal and sinus 
symptoms were not related to pulmonary impairment.  A VA 
report of examination in April 1997 shows that the veteran 
has sinus and allergy problems that are aggravating his 
respiratory disorder.  These medical reports do not link the 
veteran's sinus problems to an incident of service or to his 
service-connected respiratory disorder and like the evidence 
of record in May 1959 show that the veteran has sinus and 
allergy problems.  These medical reports are not new and 
material because they are not of such significance that, 
alone or with the other evidence of record, they must be 
considered in order to fairly decide the merits of the claim 
for service connection for sinusitis.  38 C.F.R. § 3.156(a); 
Hodge, 155 F. 3d 1356.

No new and material evidence has been submitted to reopen the 
claim for service connection for sinusitis, and the May 1959 
RO rating decision, denying service connection for this 
condition, remains final.


III.  Entitlement to Benefits under 38 U.S.C.A. § 1151 for 
Heart Disease and Sinusitis

Where a veteran shall have suffered an injury, or an 
aggravation of an injury, as a result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the Secretary, 
or as a result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation under this chapter and DIC 
under chapter 13 of this title shall be awarded in the same 
manner as if such disability, aggravation or death were 
service-connected.  38 C.F.R. § 1151, effective prior to 
October 1, 1997.  The regulatory framework developed by VA to 
implement 38 U.S.C.A. § 1151 is contained at 38 C.F.R. 
§ 3.358.  

The provisions of 38 U.S.C.A. § 1151 were amended in 1996.  
These amendments, however, were made applicable only to 
claims filed on or after October 1, 1997, and because the 
veteran's claim for benefits under 38 U.S.C.A. § 1151 was 
filed after this date, this earlier version of section 1151 
is not applicable to his case.

Section 1151, effective as of October 1, 1997, provides that 
benefits for additional disability or a qualifying death of a 
veteran shall be provided in the same manner as if such 
additional disability or death was service connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
VA Secretary, either by a VA employee or 
in a VA facility and the proximate cause 
of the disability or death was
(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the VA in furnishing the 
hospital care, medical or surgical 
treatment, or examination; or
(B) an event not reasonably 
foreseeable; or
(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the VA Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999).

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, evidence which shows that his claims for benefits 
under 38 U.S.C.A. § 1151 for heart disease and sinusitis are 
plausible, meritorious on their own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such claims, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  The Court has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim for benefits under the provisions of 
38 U.S.C.A. § 1151, this generally means that (1) there is 
medical evidence of a current disability; (2) there is 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones, 12 Vet. App. 460.

In this case, the veteran's statements and testimony at a 
hearing in May 1998 are to the effect that he has heart and 
sinus problems that are due to allergy shots received at a VA 
medical facility in 1963 as part of the treatment for his 
respiratory disorder.  This lay evidence is not sufficient to 
support the claims for benefits under Section 1151 for heart 
and sinus problems based on medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the medical 
evidence reveals that the veteran has a history of allergy 
shot treatment, there is no medical evidence linking the 
veteran's heart and sinus problems to VA hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of title 38.  As 
noted above, claims for benefits under 38 U.S.C.A. § 1151 for 
medical conditions are not well grounded unless there is a 
link between the claimed disorders to VA medical treatment.  
Nor does the evidence show carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing hospital care to the 
veteran leading to the development or worsening of heart and 
sinus problems.

After consideration of all the evidence, the Board finds that 
there is no competent (medical) evidence linking the 
veteran's heart and sinus problems to VA medical treatment or 
to the pursuit of VA vocational rehabilitation training.  
Hence, the claims for benefits under 38 U.S.C.A. § 1151 for 
heart and sinus problems are not plausible, and these claims 
are denied as not well grounded.


IV.  Entitlement to a Total Rating for Compensation Purposes 
based on Individual Unemployability

A March 1964 RO rating decision determined that the veteran 
was entitled to a permanent and total disability evaluation 
for pension purposes based on his service-connected 
respiratory disorder and non-service-connected progressive 
muscular atrophy.

On an application for increased compensation based on 
unemployability dated in September 1992, the veteran reported 
that he had last worked full time in 1963, and that he had 
become too disabled to work in the 1970's.  He reported work 
experience as a construction foreman and that he had 12 years 
of education.

On an application for increased compensation based on 
unemployability dated in December 1992, the veteran reported 
that he had last worked full time in 1982.  He reported work 
experience in tearing down and remodeling houses, and over 
seeing work.

VA and private medical reports show that the veteran was 
treated and evaluated for various conditions in the 1980's 
and 1999's.  The more salient medical reports with regard to 
his claim for a total rating for compensation based on 
unemployability are discussed in the following paragraphs.  
These medical reports show that the veteran treats his 
service-connected respiratory disorder with medication and 
that this condition is occasionally exacerbated because of 
heart and sinus problems.

A summary of the veteran's VA hospitalization in August 1991 
shows that he was admitted with complaints of episodes of 
non-radiating chest pains.  His lungs were clear to 
auscultation.   The diagnoses were muscular atrophy, primary 
condition treated; atrial fibrillation; history of peripheral 
vascular disease; and history of asthma.

The report of the veteran's VA medical examination in 
February 1992 shows the presence of mild bronchial asthma 
with COPD.  Pulmonary function studies showed FEV-1 and FEVC 
totals that were within the 5 percent range of normal.

The veteran underwent a VA social and industrial survey in 
May 1997.  It was noted that he was 74 years of age and that 
it was difficulty to determine what employment he could do at 
this age.  It was noted that he had not worked in over 20 
years.  His work history consisted of being a laborer in the 
construction business, a supervisor in the construction 
business, and the owner of an automobile dealership.  It was 
noted that he had sold the automobile dealership and that 
this employment was no longer available to him, and that he 
could no longer work in the construction business.  It was 
noted that he could not walk more than 50 yards without 
becoming short of breath and that he had chronic back pain 
that limited his ability to function.  The social worker 
concluded that the veteran was unemployable due to his age 
and service-connected respiratory disorder.

VA and private medical reports show that the veteran 
underwent various pulmonary function studies in the 1990's.  
The report of his most recent VA pulmonary function studies 
in July 1997 show FEV-1 of 60 percent predicted and FEV-1/FVC 
of 65 percent predicted.  The interpretation was mild 
restrictive ventilatory defect.

The veteran testified at hearings in September 1990, June 
1991, June 1993, and May 1998.  His wife testified at the 
hearing in June 1991, and the undersigned was present at the 
hearings in June 1991 and June 1993.  The testimony was to 
the effect that the veteran has not had any significant 
employment for many years and that he is unemployable due to 
symptoms of his service-connected respiratory disorder.  The 
testimony was to the effect that the veteran's employment in 
recent years consisted essentially of answering the phone and 
signing for materials received in his son's business.

The veteran's claim for a total rating for compensation based 
on individual unemployability is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the appellant is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a).

A total disability rating (100 percent) for compensation may 
also be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation without 
regard to advancing age as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combine rating to 70 percent or more.  This includes 
consideration of such factors as the extent of the service-
connected disabilities, and employment and educational 
background.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1997).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

The record shows that the veteran has one service-connected 
disability, bronchial asthma with COPD.  This condition is 
rated as 60 percent disabling under diagnostic code 6602 
which makes him eligible for a total compensation rating 
based on individual unemployability.  38 C.F.R. § 4.16(a).

The medical evidence reveals that the veteran's service-
connected bronchial asthma with COPD is manifested primarily 
by FEV-1 of 60 percent predicted and FEV-1/FVC of 65 percent 
predicted as demonstrated on recent pulmonary function 
studies, and shortness of breath, occasionally exacerbated by 
chest pain and sinus problems, that are treated with 
medication.  The symptoms of this disorder do not cause 
severe impairment of health or other problems to support the 
assignment of a rating in excess of 60 percent under 
diagnostic code 6602, effective prior to or as of October 7, 
1996, when the regulatory criteria for the evaluation of this 
disorder was revised.  61 Fed. Reg. 46720-46731 (Sept. 5, 
1996).  The evidence also indicates that this condition is 
often no more than moderately disabling and that non-service-
connected disabilities contribute to the veteran's current 
unemployability.  The manifestations of the non-service-
connected disabilities cannot be considered in determining 
his entitlement to a total rating for compensation purposes 
based on unemployability.  38 C.F.R. § 4.14 (1999).

The record shows that the veteran has 12 years of education 
and work experience as a supervisor and in the management of 
a business.  While the evidence, including testimony at 
hearings, indicates that he has not had any significant 
employment for many years, and the report of his VA social 
and industrial survey in 1997 notes that he has not worked in 
over 20 years, the evidence does not show that his service-
connected respiratory disorder alone, is sufficient to cause 
his unemployability.  The percentage rating for his 
respiratory condition is a recognition that this disability 
causes difficulty in obtaining or retaining employment, but 
this factor is considered in the assigned schedular rating.  
38 C.F.R. § 4.1 (1999).

The evidence establishes that the veteran's service-connected 
respiratory disability alone is not of a nature and severity, 
bearing in mind his occupational and educational background, 
to prevent gainful employment in areas of his work 
experience, such as sedentary or administrative work 
compatible with his duties in managing an automobile 
dealership.  The social worker who saw the veteran at the May 
1997 VA social and industrial survey concluded that the 
veteran was unemployable due to his service-connected 
respiratory disorder and age, but the veteran's age may not 
be considered in determining his entitlement to a total 
rating for compensation based on unemployability.  38 C.F.R. 
§ 4.19 (1999).

The preponderance of the evidence is against the claim for a 
total rating for compensation based on unemployability, and 
the claim is denied.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

The application to reopen the claims for service connection 
for heart disease and sinusitis are denied.

The claims for service connection for benefits under 
38 U.S.C.A. § 1151 for heart disease and sinusitis are denied 
as not well grounded.

A total rating for compensation purposes based on individual 
unemployability is denied. 




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

